DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Fukada et al. (US 2019/0376206 A1; hereinafter “Fukada”) in view of Hiyoshi (US 2017/0317174 A1).
Regarding Claim 1, referring to at least Figs. 1, 3(a), and related text, Fukada teaches an evaluation method of a SiC epitaxial wafer comprising: a first observation step of preparing a SiC epitaxial wafer (10 including 1 and 2) having a high-concentration epitaxial layer (2a) having an impurity concentration of 1 x 1018 cm-3 or more (paragraphs 75-78 and 104.  For example, 2a epitaxially formed on 1 with an impurity concentration of 1 x 1019 cm-3), and performing the observation step (paragraph 61, a photoluminescence image detection method).
However, Fukada does not explicity disclose the photoluminescence detection method involving: irradiating the SiC epitaxial layer with excitation light; and observing via band-pass filter having a wavelength band of 430 nm or less the surface irradiated with the excitation light.  Hiyoshi teaches an evaluation method of a SiC epitaxial wafer (paragraph 1), comprising: a photoluminescence detection method involving: irradiating a epitaxial layer (12) of a SiC epitaxial wafer (10 including 11 and 12) with excitation light (paragraphs 24 and 54); and observing via band-pass filter having a wavelength band of 430 nm or less (a band-pass filter having a wavelength of 390 nm) the surface irradiated with the excitation light in order to detect the defects such as stacking faults (fig. 1 and paragraph 54).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Fukada with that of Hiyoshi in order to utilize the photoluminescence detection method to detect the defects such as the stacking faults.  
Regarding Claim 2, the combined teaching of Fukada and Hiyoshi has been discussed above including, in the first observation step, a defect (2A and 2B) which extends in an offset direction (Fukada, fig. 1 and paragraphs 47-49).  While the combined teaching is silent regarding an aspect ratio of more than 1 during the observation sep, since the combined prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 5, the combined teaching of Fukada and Hiyoshi wherein the SiC epitaxial wafer (10) includes a SiC substrate (1) and the epitaxial layer (2) stacked on the substrate (Fukada, fig. 1 and paragraph 104), and presence or absence and a position of a basal plane dislocation of the wafer (1A) are detected in the first observation step (Fukada, paragraphs 61 & Hiyoshi, paragraph 54, the photoluminescence image detection method).
Regarding Claim 8, Fukada teaches a manufacturing method of a SiC epitaxial wafer comprising: stacking a high-concentration epitaxial layer (2a) having an impurity concentration of 1 x 1018 cm-3 or more on one surface of a SiC substrate (a combination of 1 and 2) (paragraph 104, for example, 2a epitaxially formed on 1 with an impurity concentration of 1 x 1019 cm-3); performing the observation step (paragraph 61, a photoluminescence image detection method); and stacking a drift layer (2b) on the high-concentration epitaxial layer (paragraphs 56 and 104).
However, Fukada does not explicity disclose the photoluminescence detection method involving: irradiating the SiC epitaxial layer with excitation light; and observing via band-pass filter having a wavelength band of 430 nm or less the surface irradiated with the excitation light.  Hiyoshi teaches an evaluation method of a SiC epitaxial wafer (paragraph 1), comprising: a photoluminescence detection method involving: irradiating a epitaxial layer (12) of a SiC epitaxial wafer (10 including 11 and 12) with excitation light (paragraphs 24 and 54); and observing via band-pass filter having a wavelength band of 430 nm or less (a band-pass filter having a wavelength of 390 nm) the surface irradiated with the excitation light in order to detect the defects such as stacking faults (fig. 1 and paragraph 54).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Fukada with that of Hiyoshi in order to utilize the photoluminescence detection method to detect the defects such as the stacking faults.  
Regarding Claim 9, the combined teaching of Fukada and Hiyoshi has been discussed above except a step of stacking a buffer layer having a lower impurity concentration than that of the high-concentration epitaxial layer between the SiC substrate and the high-concentration epitaxial layer.  Nevertheless, it would have been obvious to one of ordinary skill in the to utilize lower concentration buffer layer between the SiC substrate and the high concentration SiC epitaxial layer functioning as the active layer for the SiC device in order to provide effective transitional characteristics between the substrate and the active layer. 
Regarding Claim 10, the combined teaching of Fukada and Hiyoshi teaches further comprising: a step of determining whether or not the obtained result of the first observation step satisfies an acceptance criterion, after the step of evaluating the high-concentration .

Allowable Subject Matter
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this current office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL WHALEN/Primary Examiner, Art Unit 2829